Exhibit 10(a)

October 4, 2006

Cantel Medical Corp.

Overlook at Great Notch

150 Clove Road — 9th Floor

Little Falls, New Jersey  07424

Re:

Amended and Restated Credit Agreement dated as of August 1, 2005 among Cantel
Medical Corp. (the “Borrower”), the Lenders party thereto and Bank of America,
N.A., as Administrative Agent (as amended or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.

 

 

Ladies and Gentlemen:

The Borrower has informed the Administrative Agent and the Lenders that JPMorgan
Chase Bank, N.A. issued a standby letter of credit on June 6, 2006 for 600,000
Euro on the account of Crosstex International, Inc. (“Crosstex”) for the benefit
of an Italian company that manufactured certain extruding equipment for Crosstex
and such letter of credit is secured by such equipment (the “Crosstex L/C”). 
The Borrower has represented to the Administrative Agent and the Lender that the
Crosstex L/C automatically reduces by 100,000 Euro each month upon payment of
each of six equal monthly installments and shall terminate on or before January
31, 2007. As of the date hereof, the Crosstex L/C has a balance of 300,000 Euro
(approximately $382,410).

Sections 6.1(d) and 6.2(c)(ii) of the Credit Agreement (the “Applicable
Covenants”) prohibit purchase money liens and debt in connection therewith in
excess of $500,000 at any one time outstanding.  Therefore, the Loan Parties
acknowledge that an Event of Default (the “Acknowledged Default”) may have
existed under the Credit Agreement for so long as the Crosstex L/C balance was
in excess of $500,000, as a result of the failure of the Loan Parties to comply
with the Applicable Covenants.

Based on the foregoing representation and subject to the other terms and
conditions contained herein, the Required Lenders hereby agree to waive the
Acknowledged Defaults caused by the Crosstex L/C during any and all periods that
such Acknowledged Default existed.

The above waiver is a one time waiver and shall not be construed to be a waiver
as to future compliance with the Applicable Covenants or a waiver of any other
Default or Event of Default that may exist.  Nothing contained herein shall be
deemed to constitute a waiver of any other rights or remedies the Administrative
Agent or any Lender may have under the Credit Agreement or any other Loan
Document or under applicable law.  The Credit Agreement shall remain in full
force and effect according to its terms.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


This letter may be executed in any number of counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one contract.  This letter shall be governed by and construed in accordance
with the laws of the State of New York.

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

By:

/s/ Jana L. Baker

 

Name:

Jana L. Baker

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Kenneth E. LaChance

 

 

Name:

Kenneth E. LaChance

 

 

Title:

Vice President

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Patricia D. Georges

 

 

Name:

Patricia D. Georges

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


The above waiver is acknowledged and

agreed to as of the date first above written:

CANTEL MEDICAL CORP.,
as Borrower

By:

/s/ James P. Reilly

 

Name:

James P. Reilly

 

Title:

President and CEO

 

 

 

 

By:

/s/ Craig A. Sheldon

 

Name:

Craig A. Sheldon

 

Title:

Senior VP and CFO

 

 

 

 

MINNTECH CORPORATION,

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Roy K. Malkin

 

Name:

Roy K. Malkin

 

Title:

President and CEO

 

 

 

 

MAR COR PURIFICATION, INC.

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Andrew G. Stitzinger

 

Name:

Andrew G. Stitzinger

 

Title:

VP Finance, Service and Secretary

 

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Gary D. Steinberg

 

Name:

Gary D. Steinberg

 

Title:

Executive VP and Secretary

 

 

 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

as Guarantor

 

 

 

 

 

By:

/s/ Craig A. Sheldon

 

Name:

Craig A. Sheldon

 

Title:

Secretary

 

 

 


--------------------------------------------------------------------------------